Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4, and 7-17 are pending and rejected. Claims 2-3 are cancelled and claims 1, 13, and 17 are amended. Claims 5-6 and 18-21 are withdrawn.

Election/Restrictions
Claims 5-6 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021. Applicant’s election without traverse of Group I, claims 1-17 and species A1, where the substrate is exposed to a first reactant in the reply filed on 11/11/2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKerrow, US 2018/0138405 A1 in view of Kim, US 2010/0062613 A1 (provided on the IDS of 11/1/2021).
	Regarding claim 1, McKerrow teaches a method of depositing a film (methods for forming silicon nitride films, abstract), the method comprising: 
exposing a substrate comprising a stack of layers, at least one layer of which is plasma-sensitive and comprises a chalcogen material, in a processing chamber to a first plasma, and optionally to a first reactant to form a first material film, the substrate being plasma-sensitive (where a substrate having a stack of layers including two chalcogenide layers is placed in a process chamber and exposed to a reactant and a plasma, where the reactant reacts with an adsorbed layer of iodine-containing and/or bromine-containing silicon precursor on the surface of the substrate to form the film, 0028, 0034, 0036, 0040, 0042, and Fig. 2, where the process is used to encapsulate PCRAM devices which include chalcogenide layers where they indicate that a GST layer that may be on a PCRAM device reacts with nitrogen plasma to form a germanium nitride crust which affects the device performance, 0024 and 0032, such that the substrate is understood to be plasma-sensitive which is further supported by paragraphs 0027, 0045, and 0048 of the instant specification).
They teach that the plasma energy may be controlled by controlling one or more of a process station pressure, a gas concentration, an RF source power, an RF source frequency, and a plasma power pulse timing (0066). They teach that PCRAM devices include a chalcogenide phase change material that cannot change phases if it becomes damaged (0024). They teach repeating the deposition cycles to deposit the silicon nitride film (0007, 0045, and Fig. 2), such that a first plasma process is provided with a first reactant during step 211 and then a second plasma process is provided with a second reactant during step 211 when the process is repeated. Therefore, they indicate that it is desirable to prevent the chalcogenide materials on the substrate from being damaged.
They do not teach that the plasma is first pulsed and then continuous.
Kim teaches a method of processing a substrate using plasma where a substrate is loaded into a chamber and processed with a first plasma mode and then a second plasma mode, wherein at least one of the first plasma mode and the second plasma mode is a time-modulation mode in which a plasma induced in the chamber is periodically turned on and off to reduce plasma-induced damage in the substrate (abstract). They teach that time modulation mode can be controlled by periodically turning on and off a power source for inducing the plasma (0005). They teach that the first processing of the substrate with the first plasma mode and/or the second processing of the substrate with the second plasma mode can include depositing a material layer on the substrate (0010). They teach that to reduce plasma induced damage (PID), plasma with time-modulation mode can be used (0039). They teach that plasma with the time-modulation mode can be used alone or it can be combined with plasma with a continuous-operation mode (0039). They teach that the substrate can be firstly processed with a first plasma mode that can be a time-modulation mode to reduce or eliminate the effects of PID where material is deposited on the substrate (0051-0052). They teach that the substrate can then be processed with a second plasma mode that can be a time-modulation mode and a third plasma mode that can be a continuous-operation mode (0053, 0055, and Fig. 6). They teach that in the third processing mode, since the material layer has a sufficient thickness, PID to the substrate can be prevented (0055). Therefore, they teach preventing plasma-induced damage on a substrate by pulsing the plasma during deposition, where a continuous plasma mode can be used when the thickness of the layer being deposited is sufficiently thick to prevent damage.
From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of McKerrow to have applied the plasma in a time modulation or pulsed mode by pulsing a power of the plasma ON/OFF during the initial deposition stages and then to have applied the plasma in a continuous mode after a sufficient thickness has been reached because McKerrow indicates that it is desirable to prevent damage to the material layers on the substrate and Kim indicates that plasma-induced damage can be prevented by pulsing a plasma during deposition, where once a sufficient thickness has been reached, continuous plasma processing can be performed. Therefore, in the process of McKerrow in view of Kim the first plasma will be provided by pulsing a power of the plasma to mitigate damage to the substrate and thereafter the substrate will be exposed to the second power supplied at a continuous power while flowing the reactant, i.e. the second reactant flowed during the continuous plasma application so as to deposit a second material film on the substrate. 
Regarding claim 4, McKerrow in view of Kim suggest the process of instant claim 1. As noted above, McKerrow teaches exposing the substrate to a first reactant, i.e. a nitrogen-containing gas to form the first material film on the substrate (0040-0042). 
Regarding claim 7, McKerrow in view of Kim suggest the process of instant claim 1. McKerrow further teaches using a radio frequency generator for the plasma (0015 and 0042). Kim also teaches using RF Power for inducing the plasma (0005). Therefore, in the process of McKerrow in view of Kim the first plasma will comprise an RF plasma.
Regarding claim 12, McKerrow in view of Kim suggests the process of instant claim 1. McKerrow further teaches that during operations 203-213 an inert gas may be flowed, where examples include argon and helium (0035). They also teach using a nitrogen-containing reactant during plasma treatment, where the nitrogen-containing reactant is indicated as being nitrogen (0042, 0092, and Fig. 3). Therefore, the first plasma and the second plasma will comprise nitrogen and argon or helium.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over McKerrow in view of Kim as applied to claim 1 above, and further in view of Tanaka, US 2019/0180985 A1 (provided on the IDS of 9/2/2021).
	Regarding claims 8-11, McKerrow in view of Kim suggest the process of instant claim 1. McKerrow teaches forming the film by ALD using plasma (0037, 0040, and 0042), such that their process is a plasma enhanced ALD process. They teach that the substrate may include one or more of dielectric, conducting, or semi-conducting material layers (0034). 
Kim further teaches that the process parameters include the intensity of the plasma, the application of time intervals of the plasma, and the total application time of the plasma (0041). They provide an example of time intervals in a range of about 0.1 seconds to about 10 minutes where the resting time intervals of the plasma can be in a range of about 0.001 seconds to about 10 minutes (0041). Kim teaches that PID can occur during deposition of an insulating layer where positive charges penetrate a gate oxide layer and damage continues until the insulating film is deposited to a predetermined thickness (0037). 
	They do not teach using an ON/OFF pulse period within the claimed range.
	Tanaka teaches methods of processing a substrate in a plasma enhanced spatial atomic layer deposition chamber (abstract). They teach that the substrate is moved through one or more plasma processing regions and one or more non-plasma processing regions, where the plasma power is pulsed to prevent a voltage differential on the substrate from exceeding a breakdown voltage of the substrate or device being formed on the substrate (abstract). They teach that semiconductor devices are damaged during spatial PEALD due to charge build-up (0003). They each that the substrate can be damaged by charge build-up during plasma treatment, but that if the RF pulse is short enough, the charge will not reach a level to cause voltage breakdown by allowing the charge to dissipate during the off periods (0020). They teach that the plasma exposure time can be followed by another period during which the plasma does not have a large voltage gradient and does not continue to increase the accumulated charge on the device and allowing the charge to discharge (0022). They teach that pulsing the RF power by turning the RF power on and off repeatedly, allows the device to charge/discharge without causing damage (0022). They teach that the ON/OFF time can be on the order of microseconds to tens of microseconds (0022). They teach that the substrate has a breakdown voltage, where the substrate refers to any part of the substrate or device being formed on the substrate (0054). They teach that pulsing the power of the plasma region prevents a voltage differential from being formed on the substrate that exceeds the breakdown voltage of the substrate or device formed or being formed on the substrate (0057). They teach that the ON time is defined as the time period that power is supplied to the plasma source and the OFF time is defined as the time period that the power is turned off or not supplied to the plasma source (0058). They teach that the ratio of the ON time to the OFF time can vary and can affect the average power and charge buildup on the substrate (0058). They teach that the ON:OFF time is in the range of about 1:1 (0058). They teach that each of the ON time and OFF time can vary and can be independently selected from the range of about 1 µsec to about 50µ sec (0059). They teach that the transistor gates on the substrate are damaged by the charge build-up, where pulsing the plasma can lower the potential gradient to a level that does not exceed the breakdown voltage across the gate dielectric (0020-0021). Therefore, Tanaka teaches pulsing plasma to prevent charge buildup from exceeding the breakdown voltage of components on the substrate such as transistor gates, i.e. gate dielectrics, where the ON:OFF ratio is about 1:1 and the ON and OFF time range from about 1 µsec to about 50 µsec. 
	From the teachings of Tanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of McKerrow in view of Kim to have optimized the pulsing of the plasma to have an ON and OFF time ranging from about 1 µsec to about 50 µsec with an ON:OFF ratio of 1:1 because McKerrow teaches using substrates that include dielectric layers, Kim teaches that PID can occur during deposition of an insulating layer, where positive charges penetrate a gate oxide layer and damage continues until the insulating film is deposited to a predetermined thickness, and Tanaka teaches that such a pulsing time allows for charges to dissipate to prevent a voltage differential on the substrate from exceeding a breakdown voltage of layers on a substrate such as gate dielectrics such that it will be expected to prevent the breakdown of any dielectric layers on the substrate until the silicon nitride insulating layer reaches a critical thickness to prevent PID. Therefore, in the process of McKerrow in view of Kim and Tanaka, the pulse period will range from 2 µsec to 100 µsec (from a range of 1-50 µsec each for the ON and OFF times) with an ON:OFF ratio of about 1:1, where the ON time ranges from 1-50 µsec, such that they provide a range overlapping that of claim 8 and ranges within those of claims 9-11. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over McKerrow, US 2018/0138405 A1 in view of Kim, US 2010/0062613 A1 (provided on the IDS of 11/1/2021), and Tanaka, US 2019/0180985 A1 (provided on the IDS of 9/2/2021).
	Regarding claim 13, as noted above, McKerrow in view of Kim and Tanaka provide the features of claims 1 and 8-11, where the substrate will comprise two or more layers, at least one of which is plasma-sensitive and comprises a chalcogen material, where the substrate will have a breakdown voltage since McKerrow indicates that the substrate includes dielectric layers and Tanaka indicates that dielectric materials have a breakdown voltage, pulsing a power for a first plasma to prevent a voltage differential on the substrate from exceeding the breakdown voltage, and thereafter exposing the substrate to a reactant and a second plasma continuously supplied to form a material film on the stack where the plasma is changed to continuous once a material having a sufficient thickness is deposited. McKerrow teaches depositing the layers using plasma with ALD and using an ALD process station (0037, 0040, 0042, 0055), such that the process will be done in a PEALD processing chamber.
Regarding claim 14, McKerrow in view of Kim and Tanaka suggest the process of instant claim 13. McKerrow further teaches using a radio frequency generator for the plasma (0015 and 0042). Kim also teaches using RF Power for inducing the plasma (0005). Tanaka also teaches using RF power for the plasma source (0019). Therefore, in the process of McKerrow in view of Kim and Tanaka the first plasma will comprise an RF plasma.
Regarding claim 15, McKerrow in view of Kim and Tanaka suggest the process of instant claim 13. As noted above for claim 1, McKerrow teaches exposing the substrate to a first reactant, i.e. a nitrogen-containing gas to form the first material film on the substrate (0040-0041). 
Regarding claims 16-17, McKerrow in view of Kim and Tanaka suggest the process of instant claim 13. As discussed above for claims 8 and 11, they suggest using a pulse period overlapping the range of claim 16 and an ON time within the range of instant claim 17. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  


	
Claims 8-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over McKerrow in view of Kim as applied to claim 1 above, and further in view of Matsudo, US 2009/0047795 A1.
	Regarding claims 8-11, McKerrow in view of Kim suggest the process of instant claim 1. McKerrow teaches forming the film by ALD using plasma (0037, 0040, and 0042), such that their process is a plasma enhanced ALD process. They teach that the substrate may include one or more of dielectric, conducting, or semi-conducting material layers where layers include oxides (0034). 
Kim further teaches that the process parameters include the intensity of the plasma, the application of time intervals of the plasma, and the total application time of the plasma (0041). They provide an example of time intervals in a range of about 0.1 seconds to about 10 minutes where the resting time intervals of the plasma can be in a range of about 0.001 seconds to about 10 minutes (0041). Kim teaches that PID can occur during deposition of an insulating layer where positive charges penetrate a gate oxide layer, where damage continues until the insulating film is deposited to a predetermined thickness (0037). 
	They do not teach using an ON/OFF pulse period within the claimed range.
	Matsudo teaches a plasma processing method for effectively preventing charging damage and improving stability and reliability of plasma processing (0010). They teach that the charging damage or dielectric breakdown in plasma processing depends on the amount of charge introduced or accumulated in the target object from the plasma and an insulating film is deteriorated or destroyed exponentially when the amount of the introduced or accumulated charges exceeds a threshold value (0012). They teach that during plasma generation, as time elapses, the amount of charges and the intensity of the local electric field increases and when the amount of charges exceeds the threshold value, the insulating film is damaged or destroyed (0012). They teach processing the object by alternating a state in which the plasma is generated and a state in which no plasma is generated so that the charges built up during processing can be dispersed during the no-plasma state (0013 and 0016). They teach that the first phase in which the plasma is generated may be about 2-100 µsec per cycle, preferably about 2-50 µsec and the no-plasma phase can be greater than or equal to 2 µsec (0014). They teach that charge-up may occur in the insulating film such as the gate oxide film due to the unbalance between ions and electrons (0052).  
	From the teachings of Matsudo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of McKerrow in view of Kim to have optimized the pulsing of the plasma to have an ON time ranging from about 2 µsec to about 50 µsec and an OFF time greater than 2 µsec because McKerrow teaches using substrates that include dielectric layers such as oxides, Kim teaches that PID can occur during deposition of an insulating layer where positive charges penetrate a gate oxide layer and damage continues until the insulating film is deposited to a predetermined thickness, and Matsudo teaches that such a pulsing time allows for charges to dissipate to prevent dielectric breakdown from occurring in layers on a substrate such as gate oxides such that it will be expected to prevent the breakdown of any dielectric oxide layers on the substrate until the silicon nitride insulating layer reaches a critical thickness to prevent PID. Therefore, in the process of McKerrow in view of Kim and Matsudo, the pulse period will range from 4 µsec or more (overlapping the range of claim 8) with an ON:OFF ratio overlapping the range of claims 9 and 10 (where it includes a 1:1 ratio if both ON and OFF are 2 µsec), where the ON time ranges from 2-50 µsec such that it is within the range of instant claim 11. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 13-17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over McKerrow, US 2018/0138405 A1 in view of Kim, US 2010/0062613 A1 (provided on the IDS of 11/1/2021), and Matsudo, US 2009/0047795 A1.
	Regarding claim 13, as noted above for claims 1 and 8-11, McKerrow in view of Kim and Matsudo provide the features of claim 13, where the substrate will comprise two or more layers, at least one of which is plasma-sensitive and comprises a chalcogen material, where the substrate will have a breakdown voltage since McKerrow indicates that the substrate includes dielectric layers and Matsudo indicates that insulating or oxide layers undergo dielectric breakdown, pulsing a power for a first plasma to prevent breakdown of the substrate, and thereafter exposing the substrate to a reactant and a second plasma continuously supplied to form a material film on the stack where the plasma is switched to continuous power once a critical film thickness has been reached. McKerrow teaches depositing the layers using plasma with ALD and using an ALD process station (0037, 0040, 0042, 0055), such that the process will be done in a PEALD processing chamber. Further, since the plasma is pulsed to prevent charge build-up and prevent breakdown of the film on the substrate, it is also understood to prevent a voltage differential on the substrate from exceeding the breakdown voltage since breakdown does not occur. 
Regarding claim 14, McKerrow in view of Kim and Matsudo suggest the process of instant claim 13. McKerrow further teaches using a radio frequency generator for the plasma (0015 and 0042). Kim also teaches using RF Power for inducing the plasma (0005). Matsudo also teaches using RF power for the plasma source (abstract). Therefore, in the process of McKerrow in view of Kim and Matsudo the first plasma will comprise an RF plasma.
Regarding claim 15, McKerrow in view of Kim and Matsudo suggest the process of instant claim 13. As noted above for claim 1, McKerrow teaches exposing the substrate to a first reactant, i.e. a nitrogen-containing gas to form the first material film on the substrate (0040-0041). 
Regarding claims 16-17, McKerrow in view of Kim and Matsudo suggest the process of instant claim 13. As discussed above for claims 8 and 11, they suggest using a pulse period overlapping the range of claim 16 and an ON time within the range of instant claim 17. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that reliance on [0007] of McKerrow is improper, it is noted that in the preceding paragraph of the rejection it is explained that the process can optionally include plasma during step (ii), where [0007] indicates that the process is repeated. Further, the rejection also cites [0045] and Fig. 2 which indicate that the process is repeated, where step 211 can include plasma as indicated by [0042]. Therefore, it is clear that the plasma step is repeated in the process.
Regarding Applicant’s argument that step 211 would not yield a material film, it is first noted that the claim requires exposing the substrate to a first plasma and “optionally to a first reactant to form a first material film”. McKerrow exposes the substrate to a nitrogen reactant to form a silicon nitride film (0045 and Fig. 2). Therefore, the substrate is exposed to the nitride reactant (first reactant) to form a film, where the first cycle provides a monolayer of the film. The claim does not require that the entirety of the first film is formed during the exposure to the first reactant and the plasma. While Applicant argues that multiple ALD cycles requiring steps 203 and 211 would be needed to form a film, the single reaction cycle will provide a layer of film due to the reaction of the silicon-containing precursor from step 203 and the nitrogen plasma at step 211, where the thickness is increased as the cycles are repeated (0045). As to Applicant’s argument that “exposing the substrate to a second reactant and a second plasma to form a second material film on the substrate” is still missing, it is noted that the claims do not require that the second material film and the second reactant are different from the first material film and the first reactant. In the above rejection, the subsequent exposures to the nitrogen plasma to form additional layers of silicon nitride are considered to provide the second material film and the second reactant as they are provided at a different time than the first material film and first reactant. Further, the instant specification indicates that the process can be a PEALD process at [0032], which indicates that the PEALD process comprises at least one deposition cycle comprising exposure to the substrate surface to a first reactive gas and a first plasma, indicating that the process of McKerrow is an acceptable method of exposing the substrate to the first reactant and first plasma.
Regarding Applicant’s argument that one skilled in the art starting with McKerrow would not seek to modify a plasma step within a uniquely-defined sequence of operations for a given ALD cycle, Kim is considered to provide motivation to modify the plasma step in the ALD process. Further, there is no showing to suggest that one having skill in the art would not seek to modify a plasma step in an ALD process. Since Kim provides motivation to pulse the plasma and then provide continuous plasma to prevent PID, where McKerrow indicate that the substrate is sensitive to plasma and that it is desirable to prevent damage to the substrate, this is considered sufficient to motivate one having skill in the art to modify the plasma step to provide the same benefits, i.e. to prevent PID. Further, the instant specification at [0032] indicates that the process can be an PEALD process. Additionally, while Kim provides an HDP-CVD process, since McKerrow also provides a plasma process, the suggestion of pulsing the plasma to prevent PID is considered applicable. 
Regarding Applicant’s arguments over the suggestion of repeating the pulsed plasma until a sufficient thickness is reached and then continuing in a continuous mode, it is noted that the pulsed process is done until a sufficient thickness is provided, where Kim indicates that a sufficient thickness is a thickness of a film where damage will not occur to the substrate. This is different from a desired thickness of the film. Therefore, the suggestion is to provide the pulsed plasma cycles until the film is thick enough to prevent PID (i.e. has a sufficient thickness) and then the process is provided in continuous mode until the film has the desired thickness.
Regarding Applicant’s argument that McKerrow already seeks to reduce damage by operating using a hydrogen-free plasma at low temperature, while this may reduce damage due to hydrogen and damage due to heat, this does not prevent plasma damage in general. Therefore, the suggestion of modifying the plasma to prevent PID as indicated by Kim is considered to further protect the substrate from damage in addition to the solutions already provided by McKerrow. 
The above arguments are considered to address Applicant’s arguments over claim 13. Further, Tanaka also provides the suggestion of pulsing plasma to prevent voltage breakdown of a dielectric on the substrate, where McKerrow indicates that the film stack can include dielectrics, where, as discussed above the SiN film will be deposited to a thickness with the pulsed plasma so as to protect the underlying substrate from PID and then switched to continuous mode. Therefore, the process provides pulsing a power of the first plasma in the PEALD chamber to prevent a voltage differential on the substrate from exceeding the breakdown voltage and thereafter exposing the substrate to a reactant and a second plasma continuously-supplied to form a material film on the stack.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718